Appeal by the defendant from a sentence of the Supreme Court, Richmond County (Meyer, J.), *909imposed August 13, 2012, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265 [2011]; People v DeSimone, 80 NY2d 273, 283 [1992]) and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Eng, EJ., Dillon, Cohen and Hinds-Radix, JJ., concur.